UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 (Mark One) o ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 x TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from May 1, 2008 to December 31, 2008 Commission File Number 000-29461 SEAFARER EXPLORATION CORP. (Exact name of registrant as specified in its charter) Delaware 73-1556428 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14497 N. Dale Mabry Highway, Suite 209N, Tampa, 33618 (Address of principal executive offices)(Zip code) Registrant’s telephone number: (813) 448-3577 Securities registered under 12(b) of the Exchange Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, par value $0.001 per share 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes o No x The aggregate market value of the common stock, par value $0.001 per share, held by non-affiliates of the Registrant, computed by reference to the closing price of such stock on April 27, 2009 was $5,881,556.48.As of April 27, 2009, there were 282,446,224 shares of the Registrant’s Common Stock issued and outstanding. 2 EXPLANATORY NOTE Seafarer Exploration Corp. (“Seafarer” or “the Company”) is filing this Amendment No. 1 (the “Amended Report”) to its Annual Report on 10-K for the transition period ended December 31, 2008 that was originally filed with the United States Securities and Exchange Commission (“SEC”) on May 11. 2009. The Company hereby amends the following items: • Item 8.Financial Statements and Supplementary Data.The only change to the Company’s Financial Statements filed with the Annual Report is to correct the Report of the Independent Registered Public Accounting Firm and modify Footnote 10 to the Financial Statements. As a result of this Amendment No.1, the certifications pursuant to Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002, as filed as exhibits to the original filing have been re-executed and re-filed as of the date of this Amendment No. 1 on Form 10-K. Except for the amendment described above, this Amendment No. 1 does not modify or update other disclosures in, or exhibits to, the original filing. 3 Item 8. Financial Statements and Supplementary Data REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Seafarer Exploration Corp. We have audited the accompanying consolidated balance sheets of Seafarer Exploration Corp. (a development stage company, the “Company”) as of December 31, 2008 and April 30, 2008, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the eight months ended December 31, 2008, the year ended April 30, 2008 and the cumulative period from February 15, 2007 (date of inception) through December 31, 2008. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal controls over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Seafarer Exploration Corp. as of December 31, 2008 and April 30, 2008, and the results of its operations and its cash flows for the eight months ended December 31, 2008, the year ended April 30, 2008 and the cumulative period from February 15, 2007 (date of inception) through December 31, 2008, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2, the Company incurred net losses and negative cash flows from operations since inception. These factors, and the need for additional financing in order for the Company to meet its business plans, raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. S/ CROSS, FERNANDEZ & RILEY, LLP Tampa, Florida May 8, 2009 4 SEAFARER EXPLORATION CORP. (A Development Stage Company) Consolidated Balance Sheets December 31, April 30, ASSETS Current Cash $ $ Notes receivable Deposits Total Current Assets Fixed assets, net of accumulated depreciation of $37,917 and $16,250 Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Accounts payable and accrued liabilities $ $ Due to Organetix, Inc. Convertible notes payable, in default Convertible notes payable - related parties, in default Notes Payable – related parties, in default Due to shareholder Total Current Liabilities Total Liabilities Mezzanine equity - common stock, 3,966,668 shares par value $0.0001 Commitments and contingencies Stockholders' Equity Preferred Stock, Authorized 50,000,000 shares; par value $0.0001, None issued and outstanding - Common stock Authorized: 500,000,000 common shares, par value $0.0001 per share Issued and outstanding: 276,609,557 common shares (April 30, 2008 – 17,533,333,000) Additional paid-in capital Deficit accumulated during the development stage (1,258,452 ) (287,658 ) Total Stockholders’ Equity Total Liabilities & Stockholders’ Equity $ $ The Accompanying Notes Are an Integral Part of these Financial Statements 5 SEAFARER EXPLORATION CORP. (A Development Stage Company) Consolidated Statements of Operations Eight Months Ended December 31,2008 Year Months ended April 30, 2008 February 15, (Inception) to December 31,2008 REVENUES $ $ $ EXPENSES Consulting & contractor expenses Vessel expenses Professional fees Travel & entertainment General and administrative expenses Rent expense Depreciation Other operating expenses 2 Total Expenses Loss from Operations ) ) ) OTHER (EXPENSE) INCOME Interest expense ) ) ) Interest income Total Other (Expense) Income ) NET LOSS $ ) $ ) $ ) NET LOSS PER SHARE - BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC AND DILUTED The Accompanying Notes Are an Integral Part of these Financial Statements 6 SEAFARER EXPLORATION CORP. (A Development Stage Company) Consolidated Statements of Cash Flows 8 months ended December 31,2008 Year ended April 30, 2008 February 15, 2007 (Inception) to December 31,2008 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock issued for services Depreciation Changes in operating assets and liabilities: DeDeposits ) ) Accounts payable and accrued liabilities ) Due to Organetix, Inc. Net cash used in operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Notes receivable ) ) ) Acquisition of equipment ) ) Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of convertible notes Issuance of notes Issuance of common shares Net cash provided by financing activities INCREASE (DECREASE) IN CASH ) CASH, BEGINNING CASH, ENDING $ $ $ NONCASH OPERATING AND FINANCING ACTIVITIES: Due to Organetix, Inc. reclassified to additional paid-in capital $ $ - $ Convertible debt converted to common stock $ $ - $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for: Interest $ $ - $ Income taxes $ - $ - $ - The Accompanying Notes Are an Integral Part of these Financial Statements 7 SEAFARER EXPLORATION CORP. (A Development Stage Company) Consolidated Statements of Stockholders’ Equity Common Stock shares Common Stockvalue Additional Paid-in Capital Deficit Accumulated During the Development Stage Total Balance, February -15, 2007 (Inception) — $ — $ — $ — $ — Common stock issued for cash – February 20, 2007 — Net loss for the period from inception to April 30, 2007 — — — ) ) Balance April 30, 2007 ) ) Common stock issued for cash – June 15, 2007 — Common stock issued for subscription agreements – various dates — Net loss ) ) Balance April 30, 2008 ) Recapitalization at reverse merger – June 4, 2008 Common stock issued for services – May 21, 2008 — Common stock issued for services – October 23, 2008 — Common stock issued on conversion of promissory note – November 1, 2008 — Common stock issued for subscription agreements – various dates — Reclassification to mezzanine equity — — ) — ) Funds received no shares issued – December 3, 2008 — — — Net loss — — — ) ) Balance, December 31,2008 $ $ $ ) $ The Accompanying Notes Are an Integral Part of these Financial Statements 8 SEAFARER EXPLORATION CORP. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS for the fiscal year ended December 31, 2008 NOTE 1- DESCRIPTION OF BUSINESS Seafarer Exploration Corp. (the “Company”) was incorporated on May 28, 2003 in the State of Delaware. The principal business of the Company is the exploration and recovery of an underwater shipwreck. The Company’s year-end is December 31. The Company is in the development stage and the Company’s activities during the development stage include developing a business plan and raising capital. On June 4, 2008, Seafarer Exploration, Inc (“Seafarer Inc.”) merged with Organetix, Inc. (“Organetix”) pursuant to a Share Exchange Agreement (the “Exchange Agreement”). The Exchange Agreement provided for the exchange of all of Seafarer Inc.’s common shares for 131,243,235 of Organetix post-merger common shares. Considering that Seafarer Inc.’s former stockholders now control the majority of Organetix’ outstanding voting common stock, Seafarer Inc.’s management has actual operational control of Organetix and Organetix has effectively succeeded its otherwise minimal operations to Seafarer Inc.’s operations, Seafarer Inc. is considered the accounting acquirer in this reverse-merger transaction. A reverse-merger transaction with a non-operating public shell company is considered, and accounted for as a capital transaction in substance; it is equivalent to the issuance of Seafarer Inc.’s common stock for the net monetary assets of Organetix, accompanied by a recapitalization. Accordingly, the accounting does not contemplate the recognition of unrecorded assets of the accounting acquiree, such as goodwill. However, on the date of the merger, Organetix was a blank-check public shell company and had no assets and no liabilities. Consolidated financial statements presented herein and subsequent to the merger reflect the consolidated financial assets and liabilities and operations of Seafarer Inc., at their historical costs, giving effect to the recapitalization, as if it had been Organetix during the periods presented. On July 17, 2008, we changed our name from Organetix, Inc. to Seafarer Exploration Corp. During 2008, we changed our year end from April 30 to December 31. NOTE 2 - GOING CONCERN These financial statements have been prepared on a going concern basis which assumes the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. As shown in the accompanying financial statements, the Company has incurred net losses of $1,259,736 since inception.
